NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with 
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Argued March 30, 2012
                                       Decided April 13, 2012

                                                 Before

                                WILLIAM J. BAUER, Circuit Judge

                                RICHARD A. POSNER, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge


No. 11‐3611

UNITED STATES OF AMERICA,                                 Appeal from the United States District
                  Plaintiff‐Appellee,                     Court for the Northern District of
                                                          Indiana, Sound Bend Division.
        v.
                                                          No. 3:06‐cr‐00066‐RLM‐5
JEROME STENSON,
                        Defendant‐Appellant.              Robert L. Miller, Jr.,
                                                               Judge.

                                              O R D E R

      Defendant‐appellant Jerome Stenson was sentenced to nine months’ imprisonment after
he  admitted  to  violating  his  supervised  release  by  testing  positive  for  cocaine,  failing  to
participate in a drug aftercare program, and using alcohol on two occasions.  Stenson argues
on appeal that to incarcerate him for violating his supervised release is to punish him for his
addiction  to  alcohol.    The  district  court’s  sentence,  Stenson  therefore  asserts,  amounts  to  a
punishment for his status as an alcoholic in violation of the Eighth Amendment’s prohibition
against cruel and unusual punishment. 
No. 11‐3611                                                                                    Page 2


     We review de novo whether the district court’s sentence violates the Eighth Amendment. 
See Robinson v. California, 370 U.S. 660 (1962); United States v. Black, 116 F.3d 198, 200‐01 (7th Cir.
1997).

      Stenson’s argument is not complex; he simply argues that he was punished for his status
as an alcoholic, thus falling within the protection of the Cruel and Unusual Punishment Clause
as announced in Robinson v. State of California, 370 U.S. 660 (1962).  In Robinson, the Supreme
Court held that “a state law which imprisons a person thus afflicted [with narcotic addiction]
as a criminal, even though he has never touched any narcotic drug within the State or been
guilty of any irregular behavior there, inflicts a cruel and unusual punishment.”  Id. at 667.  

     But in this case, we are not dealing with a state law that punishes a person for his status
as an alcoholic; rather, we are faced with punishment for proscribed conduct.  The Supreme
Court acknowledged this distinction in Powell v. Texas, when it upheld a Texas statute that
criminalized public intoxication:  “The State of Texas thus has not sought to punish a mere
status, as California did in Robinson; nor has it attempted to regulate appellant’s behavior in the
privacy of his own home.  Rather, it has imposed upon appellant a criminal sanction for public
behavior which may create substantial health and safety hazards . . . .”  392 U.S. 514, 532 (1968).

      Stenson violated the terms of his supervised release when he failed to attend treatment
programs, used cocaine, and abused alcohol so excessively that it led to his arrest for public
intoxication.    This  behavior,  which  Stenson  argues  is  attributable  to  his  alcoholism,  is
nonetheless  punishable.    Under  Powell,  punishment  for  unlawful  conduct  resulting  from
alcoholism is permissible.  See id.  And that is the sort of punishment imposed in this case.  As
in  Powell,  Stenson  was  not  punished  for  his  status  as  an  alcoholic  but  for  his  conduct. 
Therefore, his claim for cruel and unusual punishment fails. 

     For the foregoing reasons, we AFFIRM the district court’s judgment.